Citation Nr: 1027597	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-26 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
2, to include as due to herbicide exposure.

2.  Whether W.H. is the Veteran's accredited representative 
within the provisions of Section 14, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision, and a May 2007 
administrative decision, by the Department of Veterans Affairs 
(VA) Regional Office in Winston-Salem, North Carolina (RO).

In May 2010 the Veteran and W.H. testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the record on appeal.

The appeal is remanded to VA's Office of the General Counsel in 
Washington, D.C.  VA will notify the appellant if further action 
is required.


REMAND

In this case, the Veteran claimed entitlement to service 
connection for diabetes mellitus, type 2, based on exposure to 
herbicides in service.  In conjunction with that claim, he 
selected W.H. as his representative, to assist him with filing, 
and ultimately perfecting, his claim.  Following the January 2006 
rating decision, which denied service connection for diabetes 
mellitus, type 2, W.H. submitted a notice of disagreement, 
intended to be on the Veteran's behalf, in September 2006.

In May 2007, the RO determined that W.H. was not an accredited 
representative for the purposes of assisting the Veteran with his 
claim.  But because W.H. had written the September 2006 notice of 
disagreement on the Veteran's behalf, but was not the Veteran's 
accredited representative in the opinion of the RO, and the 
Veteran himself did not prepare or sign it, the RO rejected that 
document as a notice of disagreement.  38 C.F.R. § 20.301 (2009).  
The Veteran was twice notified in May 2007 by VA that W.H. was 
not considered an accredited representative, and could not 
represent the Veteran in conjunction with his claim.  In July 
2007, the Veteran filed a notice of disagreement with VA's 
decision not to recognize W.H. as his representative, and this 
appeal followed.  38 C.F.R. § 19.28 (2009).  It should be noted 
that the claims file now includes a VA Form 21-22, Appointment of 
Individual as Claimant's Representative, signed by both W.H. and 
the Veteran, and dated in May 2010, in which W.H. asserts 
eligibility to represent the Veteran under the provisions of 
38 C.F.R. § 14.630 (2009).  W.H. also testified that he currently 
represents approximately 260 Veterans in their claims.

The process of accreditation of an individual for the purposes of 
representing a veteran in conjunction with the appellate process 
is set forth at 38 C.F.R. § 14.629 and 38 C.F.R. § 14.630.  In 
short, VA's Office of the General Counsel (OGC) determines, in 
the first instance, whether an individual should be accredited to 
represent one or more veterans with claims before VA.  38 C.F.R. 
§§ 14.629, 14.630 (2009).  For that reason, OGC, the agency of 
original jurisdiction in matters of accreditation, must first 
adjudicate the issue of whether W.H. is the Veteran's accredited 
representative, before it may be reviewed on appeal by the Board.  
38 C.F.R. § 14.627 (b) (2009).  Accordingly, the issue must be 
remanded for adjudication by OGC.

As an ancillary matter, because the September 2006 notice of 
disagreement was filed by W.H., the issue of whether that notice 
of disagreement was valid with respect to the January 2006 denial 
of service connection for diabetes mellitus, type 2, rests on 
whether W.H. qualifies as an accredited representative.  As the 
issues are inextricably intertwined, the Veteran's claim for 
entitlement to service connection for diabetes mellitus, type 2, 
must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

Accordingly, the case is remanded for the following actions:

1.  Forward the Veteran's claims file to 
VA's Office of General Counsel, to 
determine whether W.H. may be accepted as 
the Veteran's accredited representative 
for the purposes of assisting the Veteran 
with his claim(s) before VA.  If W.H. is 
not accepted as the Veteran's accredited 
representative, the claims file should be 
returned to the Board for appellate 
review, as an appeal has already been 
perfected as to this issue.

2.  If, and only if, W.H. is deemed by OGC 
to be the Veteran's accredited 
representative, OGC should forward the 
Veteran's claims file to the RO.  The RO 
should then issue a statement of the case 
in response to the Veteran's September 
2006 notice of disagreement to the denial 
of his claim for service connection for 
diabetes mellitus, type 2.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); 
see also 38 C.F.R. § 19.26 (2009).  In the 
statement of the case, the RO should 
remind Veteran and his representative that 
to vest the Board with jurisdiction over 
this issue, a timely substantive appeal to 
the May 2007 rating decision denying this 
claim must be filed.  38 C.F.R. § 20.202 
(2009).  If the Veteran perfects an appeal 
as to this issue, the case should be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


